 SNC MFG.CO., INC.SNC Manufacturing Co., Inc.andInternationalUnion of ElectricalRadio & MachineWorkers,Local 806 (IUE-AFL-CIO). Cases 30-CA-738 and30-RC-771January 21, 1969DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn September 4, 1968, Trial Examiner Leo F.Lightner issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices inviolation of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found in Case 30-RC-771, that the Respondentinterfered with a Board election held on January 10,1968, and recommended that the election be setasideand that case be severed. Thereafter, theRespondent and the Union filed exceptions to theTrial Examiner's Decision, and briefs in support oftheir exceptions.Pursuant to the provisions of Section 3(b) of theAct, as amended, the National Labor RelationsBoard has delegated its powers in connection withthese cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in these cases, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner with the following modifications.1.The Trial Examiner found, and we agree, thattheRespondent violated Section 8(a)(1) of the Actbypromulgatingandenforcingabroadno-distribution rule which precluded employees fromdistributingunion literature while on nonworkingtime and in nonworking areas of the plant. We alsoagreewith the Trial Examiner that threats ofdisciplinary action for distributing literature in theplantconstitutedinterference,restraint,andcoercion, and were violative of Section 8(a)(1).Wefurther agree with the Trial Examiner's finding, forthereasonsstatedinhisDecision,'that thesuspension of employee Towns was motivated byantiunion considerations and in violation of Section8(a)(3) and (1) of the Act.2.The Union excepts to the Trial Examiner'sfailuretofindthatRespondent'sposted"nosolicitation" rule was invalid.We find merit in thisexception. The rule, admittedly posted from JanuaryIn reaching our conclusions, unlike the Trial Examiner,we do not relyon theconduct ofRespondent found unlawful in a prior case.1591967 until the day prior to the hearing, reads:It is the rule of the Company that unauthorizedsolicitations of employees or customers upon thepremises or in the area of the plant by or onbehalf of any club, society, labor union, religiousorganization, political party or similar associationis strictly prohibited. The prohibition applies bothto employees on working time and to outsiders,and it covers soliciting in any form, whether formembership, for subscription, or for payment ofmoney.Respondent acknowledged that it invoked thisrule in prohibiting the distribution of literature andclaims that it ceased distribution of Companyliteratureintheplantpursuant to this rule.However, the rule on its face is too broad, in that itprohibitsemployeesolicitationanywhereonCompany property, and is therefore presumptivelyinvalid.Respondent has introduced no evidencewhich justifies a restriction on employee solicitationduring an employee's own time. Therefore, we findthat although the original promulgation occurredmore than 6 months prior to the filing of charges,the continued maintenance of the rule as posted,within the 10(b) period, violated Section 8(a)(1) ofthe Act.23.The Trial Examiner found that the Respondentinterferedwith,restrained,andcoerceditsemployees by granting a wage increase on December9, payable December 15, during the pendency of anelectionwithoutadequatejustificationorexplanation.On the facts of this case, we do notagree.The record shows that Plant Manager Esslingerapproached Respondent's President Vette, sometimein early September 1967 regarding the increase intheminimum wage law to take effect in February1968.Esslinger proposed that Respondent use themethod the company had used in the past, whichincludedachievingtheminimum prior to theeffectivedateofthenewFederal law andmaintaining wage differentials in the plant. By wayof explanation, Esslinger pointed out that twice inthe past Respondent had achieved the minimumsrequired by law at least 6 months prior to theeffectivedate.VettealsoacceptedEsslinger'srecommendation that Respondent accomplish theraises in groups rather than all in one pay period,and directed Esslinger to implement his proposalsfor all wage increases prior to the end of 1967.In implementing its decision to grant increases ingroups,Respondent began its program in the payperiod October 1 to 14, 1967, when five employeesreceived increases of 6 to 8 cents per hour.Thereafter, in successive pay periods, Respondentgranted increases of from 5 to 8 cents per hour to58 employees during the October 15 to 28 pay'Mason & HangerSilas MasonCo, Inc,167 NLRB No 122, enfd inthis respect405 F 2d 1 (C.A. 5, 1968), cfCampbell Soup Co,159 NLRB74, 82,enfdin this respect 380 F 2d 372, 373 (C.A 5, 1967)174 NLRB No. 31 160DECISIONSOF NATIONALLABOR RELATIONS BOARDperiod: granted increases of the same amounts to 67employees during the October 29 to November 11pay period; granted 21 employees raises of from 5to 8 cents per hour during the November 12 to 25pay period; and granted 50 employees raises in theNovember 26 to December 9 pay period.3 None ofthe raises were announced and none were meritincreases.However, at a meeting in the Board'sRegional Office, subsequent to the last pay periodbut prior to issuance of the employees' checks, thecompanyrepresentativeadvisedtheunionrepresentative that a substantial number of increaseswere being effected. The Union, at that time, didnotobject.Esslinger'stestimony,whichisuncontroverted, explains that Respondent grantedallemployees increases in order tomaintaindifferentials and to meet competition in the labormarket, in addition to advancing minimum wages sothatallrateswould equal or exceed the newminimum wage.The General Counsel alleged that only the raisesin the last pay period were violative of the Act. Insupport of that allegation, the General Counselintroduced only a summary of Respondent's payrollrecords for late 1967. The Trial Examiner analyzedthose records, found some discrepancies, rejectedRespondent'sexplanations,and concluded thatRespondent granted the last increases during thependencyofanelectionwithoutadequatejustificationor explanation, and thereby violatedSection 8(a)(1).Contrary to the Trial Examiner, we do not believethat the final wage increase violated Section 8(a)(1).Inthe first place, according to uncontradictedtestimony, the decision to increase wages occurred 3months prior to the filing of the Union's petition.Pursuant to that decision, numerous increases, notalleged to be violative of the Act, had already beenimplemented before the increase in question, the lastof the series, which was paid after the petition wasfiled.Under these circumstances, it has not beenshown that the decision to grant these wage benefitswas prompted by the Union's presence. Nor can anyinference of employer misconduct be drawn fromthe time of the final payment. Further, we cannotagreewith the Trial Examiner's analysis of thepayroll data. Thus, almost all employees received atleastone wage increase4 and the increases weregenerally 5 to 8 cents per hour, although someemployees on the night shift received increases of 12cents per hour. Those employees below the newminimum wage advanced in separate steps toachieve the new required minimum or slightlyabove.Finally, in analyzing the payroll data, itappears to us that the increases, in most part,uniformly followed steps within the Respondent'swage program.5 We find, from the uncontrovertedevidenceand under all the circumstances, thatRespondent's grants of wage increases were inThe Union filed itspetition December 4implementation of its decision made prior to theUnion's organizational efforts to achieve the newminimum wage rates required by Federal law beforetheeffectivedatethereof,and in doing so,Respondentattemptedtomaintainwagedifferentials. In addition, the evidence revealed thatRespondent's competitors for the labor market hadalreadyadvanced their wage rates at the timeRespondent initiated its increases. Therefore, wecannot find, as did the Trial Examiner, thatRespondent failed adequately to explain and justifyitsgrant of wage benefits. Accordingly, we shalldismiss the allegation thatRespondent violatedSection8(a)(1)of the Act by granting wageincreases.64.We agree with the Trial Examiner, that theelectionheldon January 10, 1968, in Case30-RC-771, be set aside and that case be severedand remanded to the Regional Director for Region30.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein,, and orders that the Respondent,SNC Manufacturing Co., Inc., Oshkosh, Wisconsin,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as so modified:1.Deletethepresentparagraph 1(b), andsubstitute therefor the following paragraph 1(b):(b)Maintaining or enforcing any rule whichprohibitsUnion solicitation on Company propertyon the employees' own time.2.Delete the second indented paragraph of thenoticemarked "Appendix," and substitute thereforthe following-WE WILL NOT maintain or enforce any rulewhich prohibits Union solicitation on Companypropertyduringthenonwork time of theemployees.IT IS HEREBY ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges violationsof the Act not found herein.IT IS HEREBY FURTHER ORDERED that the election,held on January 10, 1968 in Case 30-RC-771, be,and it hereby is, set aside, and that case beremanded to the Regional Director for Region 30for the purpose of conducting a new election at suchIt is not significant to us that the witnesses appearingfor the GeneralCounsel received but one increase,as this was true of the majority ofemployees'As pointedout in In.12 of the TrialExaminer'sDecision, fiveemployees received an additional 5 cent increase in the lastpay periodWenote,however, that according to the record,one of these employees,Chellow,was active in passing out union literature in the women'slockerroom.'See,FashionFair,Inc.,173NLRB No. 28,Oxco BrushDivisionofVistronCorp,171 NLRB No. 70. SNC MFG. CO., INC.time as he deems circumstances permit free choiceof a bargaining representative.[DIRECTIONOF SECOND ELECTION7omitted from publication.]'An election eligibilitylist, containing the names and addressesof all theeligible voters,must be filed by the Employer withthe RegionalDirectorforRegion30 within 7 days after the date ofissuance oftheNotice ofSecond Electionby theRegional DirectorThe Regional Director shallmake the list available to all parties to the election.No extension of timeto file this list shall be grantedby theRegionalDirector except inextraordinary circumstances. Failure to comply withthis requirement shallbe groundsfor settingaside theelection whenever proper objections arefiled.Excelsior UnderwearInc,156 NLRB 1236TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Oshkosh, Wisconsin, on May 21,1968, on the complaint of General Counsel and the answerofSNC Manufacturing Co., 'Inc., herein called theRespondent.' The complaint alleges violation of Section8(a)(3) and (1) and Section 2(6) and (7) of the LaborManagement Relations Act, 1947, as amended, 61 Stat.136, herein called the Act. Resolution of the validity ofthe objections is set forthinfra.The parties waived oralargument and briefs filed by the General Counsel and theRespondent, and a brief filed on behalf of the PetitioneraddressedtotheObjections,havebeencarefullyconsidered.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is an Illinois corporation,engaged in themanufacture and sale of transformers,maintaining itsoffices and plant in Oshkosh,Wisconsin:During the yearprecedingthe issuance of the complaint, a representative-period,Respondent sold and shipped,ininterstatecommerce,products valued in excess of $50,000, to pointsoutside theState of Wisconsin.The complaint alleges, theanswer admits, and I find, that the Respondent is anemployer engaged in commerce and in activities affectingcommerce within the meaning of Section2(2), (6), and (7)of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion of Electrical, Radio & MachineWorkers, Local 806, (IUE-AFL-CIO), herein called theUnion, is a labor organization within the meaning ofSection 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIssuesThe principal issues raised by the complaint andanswer, and litigated at the hearing, are whether the'A charge was filed on January 15,1968, and the complaint was issuedon March 11,1968, On March 11,1968, the Regional Director for Region30, issued an Order consolidating the hearing on Petitioner's objections toan election,held on January 10, 1968,, with the hearing of the issues raisedby the complaint.161Respondent:(1)Engagedinconductconstitutinginterference, restraint, and coercion, therefore violative ofSection 8(a)(1) of the Act by, (a) granting a wage increaseon or about December 9, 1967, or (b) by the conduct ofSuperintendent Esslinger, in ordering employees not todistribute union literature anywhere in the plant or oncompany property, on November 30, 1967, and January 4and 9, 1968, or (c) by the conduct of Foremen Crahen andZiebell, in ordering employees not to distribute unionliterature anywhere in the plant on January 4, 1968, or (d)by Superintendent Esslinger, on November 30, 1967, orJanuary 4, 1968, or Foreman Crahen, on the latter date,threateningemployeeswithdisciplinaryactionfordistributing literature in the plant during non-worktime, or(e)byRespondentdiscriminatorilyapplyingano-solicitation rule, since on or about November 30, 1967;or whether Respondent discriminatorily suspended DawnTowns, on January 9, 1968, in contravention of theprovisions of Section 8(a)(3) and (1). Respondent deniesthe commission of any unfair labor practice and assertsthat the layoff was by reason of insubordination.Identical issues are raised as objections to conductaffecting the results of the election and are set forth andconsideredinfra.Supervisory PersonnelThe complaint alleges, the answer admits, and I find,thatJohnVette,president,DanielEsslinger,plantsuperintendent,JamesCrahen and Charles Ziebell,foremen, are supervisors within the meaning of Section2(11) of the Act, and were agents of the Respondent, atall times material herein.BackgroundCommencing in February, 1963, the Union undertooktheorganizationofRespondent'semployees.Subsequently, on June 26, 1964, the Board, having foundthatRespondent had engaged in unfair labor practices,within the meaning of Section 8(a)(1), (2), and (5), issueda Bernel Foam'type order. Thereafter, Respondent andthe Union entered into a collective-bargaining agreement,which, by its terms, became effective July 1, 1966, andprovided for its expiration on July 1, 1967, uponappropriate notice of termination, by either party, whichnoticewas, in fact, given by the Union. Respondentchallenged the continued existence of the Union's majorityrepresentation, and, on December 4, 1967, the Union fileda Petition for Election, in Case 30-RC-771. A Stipulationfor Certification Upon Consent Election was executed bythe parties and approved by the Regional Director, onDecember 19, 1967.A secret ballot election wasconducted by the Regional Director on January 10, 1968.Petitioner filed timely objections to conduct affecting theresults of the election, on January 15, 1968.On March 11, 1968, the Regional Director issued aReport finding,interalia,that the issues raised bypetitioner'sobjections,asmodified, involve the samefactual and credibility issues involved in an unfair laborpractice complaint, issued the same day, and OrderedConsolidation.The Regional Director's Report reflects that there wereapproximately 150 eligible voters who cast 64 votes forpetitioner, 68 votes against petitioner, 4 challenged ballots,'Bernet Foam ProductsCo., Inc,146 NLRB 1277 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 1 void ballot. In the earlier case the Board found thatthe unit was comprised of a total of 76 employees.Interference, Restraint, and CoercionA.Wage IncreasesIt is alleged that Respondent, on or about December 9,1967, granted wage increases to discourage employeesfrom becoming members of, giving assistance to, or votingfor, the Union.Respondent's payroll records, for the latter part of 1967reflect: the hourly rate of each employee, in the payrollperiod of September 17 to 30; that 5 employees receivedpay increases in the pay period of October I to 14, 3 of 6cents per hour and 2 of 8 cents per hour; that 58employees received increases in the pay period of October15 to 28, 57 of them being between 5 and 7 cents per hourand 1 of 8 cents; in the pay period of October 29 toNovember 11, 67 employees receivedincreases,60 beingbetween 5 and 7 cents per hour and seven receiving 8cents per hour; in the pay period of November 12 to 25,21 received increases, 18 being between 5 and 7 cents perhour and 3 of 8 cents per hour. Thus, of the 157employees, listed as being employed at least some of thetime between September 17 and November 26,' 146receiveda raise inone of the four pay periods precedingthe payroll period complained of; i eNovember 26 toDecember 9.4 Eight employees each received two payraises, inthe first four pay periods.'General Counsel's complaint is addressed to the 476who were givenraises inthe pay period from November26 to December 9, payable December 15. Thirty-seven ofthese had received one or more pay raises, of 5 cents perhour or more, each, in one or more, of the previous payperiods described.7 In fact, five of those named hadreceived two pay raises in the previous pay periods andreceived a third pay raise in the period of November 26 toDecember 9.' While the bulk of these raises were between5and 7 cents per hour, the reason for granting sixemployees an increase of 12 cents per hour is obscure.'SinceRespondent asserts the increase in the MinimumWage Act, as justification, it is appropriate to note thatonly seven of these employees were below the $1.60minimum rate at the time of this pay increase 11'I exclude Bricci and Gavin, who appear to have been hired in the payperiod of November 26 toDecember 94The 11 who received no raise included 3, Ebel, Schilling, and Stadlerwho received no increase at any time;Caldwell and Finch apparently hiredinitially in the October 29 to November 11 period, and raised from $1.47to$1.60, in the pay period complained of, J. Raddatz,apparentlyseparated inOctober;and Brandt,F Jones, Kallin,Kempinger andRosenthal,each of whom received a single 5- or 6-cent raise,exceptKempinger who received 12 cents, in the period which began November 26.'Berndt, Gelhar,Hassler and Weigand were increased, in two steps, from$1,40 to $1.60 Stewart,in two steps,from $1 40 to $1 53 Binder, Lloyd,and Ratchman,in two steps,from $1.76 to $1.90.'I have excluded Brehmer, whose raise of 10 cents per hour,as explainedby Respondent,was clearly marked as a night shift differential I have alsoexcluded Bricci and Gavin apparently hired on or after November 26AdamsA JonesApplebyFord (9)BahrKaminskiBergmanKlotzbuecherBerndtLueckChellowMatheDavisNovisDeasteal(9)NimmerEagenOilmanEberhartA. PotratzFrankKresal (f)Plant Superintendent Esslinger has been in that positionfor 7 years and is in charge of personnel and production,including the administration of a wage plan in theproduction unit.Esslingerasserted that it had beenRespondent's policy, at the request of President Vette toachieve theminimumsrequired by Federal Law prior totheeffectivedateof eachBy way of explanation,Esslinger asserted that when the minimum became $1.25effectiveinSeptember,1963,itwas achieved, byRespondent, in May. When the minimum was raised to$1.40, effective February 1, 1967, Respondent achieved itin July 1966. Esslinger asserted in view of the requiredincrease to $1.60, effective February 1, 1968, he had adiscussionwithVette in September 1967, and it wasdetermined to use the method they had in the past andaccomplish it before the effective date. However, it wasdetermined to accomplish it in groups rather than all inonepayperiod.Inaddition,EsslingerassertedRespondent was faced with competition for the femalehelp available in Oshkosh, by such firms as Victory LiteCandleCo.,HoffmasterCo.,Miles-Kimball,andStandard Kollsman Respondent made no explanation ofthe reason for the additional raises for the 37 listed ashaving received raises.Only 10 who had not receivedprevious raises, were givenraises inthis period."Esslinger's effort to explain the discrepancy in theamount of the raise to each employee, including the raisesin the November 26 pay period, as an efforttomaintaindifferentials is patently erroneous. Esslinger asserted thosein the higher pay grades received only one increase while,inferentially, those in the lower grades received multipleincreases.In its brief,Respondent describes the lastincreaseas the final "installment" of the plantwideincrease, and as an across-the-board increase- "pastpractice dictated the maintenance of the wage differentialswithin the plant." The contrary appears to be true.12WilliamDaseke, executive vice president and chiefengineer,asserted that the Union was advised, at ameeting at the Board's Regional Office, on December 13,that a substantial number of increases were being placedin effect, by reason of the minimum wage law changes andtoremaincompetitiveinthelabormarket.Heacknowledged these raises had not been announced to theemployees. Daseke asserted these were general increases,not merit increases.GelharSiraGlebkeStrandlieGomallStewartHasslerThresherHazelwoodVaughnHerzigWashmeskiHorneWeigandWischow'Berndt, Gelhar,Hassler, Stewart,andWeigand,resulting in an hourlyrate of $1.65 for each.'Kempinger,Klotzbuecher,Novis, Scheinpflug,Sira, and Stewart Thosenamed were increased from $1 63 to$175, except Scheinpflug and Stewartwhose new rate was $1.65"Brandt,Caldwell, Finch,Mathwig, Oswald,Scheinpflug,and Stewart,most of whom were new employees."Brandt,Caldwell,Finch,F Jones,Kallin,Kempinger,Mathwig,Oswald, Rosenthal,and Scheinpflug'=E g., on September 17, hourly rates varied from$1.40 to $2.79, 28employees had a rate of $1.59, all received a 6-cent increase to $1 65 in theOctober 15 to 28 pay period Five of these,for unexplained reasons,received an additional 5-cent raise in the November 26 to December 9 payperiodWhy Chellow,Glebke, Herzig, Home, and Ford,were so singledout is unexplained. SNC MFG. CO., INC.B. Events Related to the Distribution of UnionLiterature on November 30, 1967, and January 4,1968It ns undisputed that, commencing January 3, 1967, andcontinuing until the day preceding the hearing herein,May 20, 1968, the following notice appeared onRespondent's bulletin board, on a sheet of Respondent'sstationery, over the signature of Dan I. Esslinger, plantsuperintendent, under the title of "No Solicitation Rules":Itisthe rule of the Company that unauthorizedsolicitationsof employees or customers upon thepremises or in the area of the plant by or on behalf ofany club, society, labor union, religious organization,politicalpartyorsimilarassociationisstrictlyprohibited.The prohibition applies both to employeesonworking time and to outsiders, and it coverssoliciting in any form, whether for membership, forsubscription, or for payment of money.CliffordKinderman, an employee in the plasticsdepartment, since October 1966, credibly related that onThursday, November 30, 1967, at about 7:35 a.m., he wasstanding outside the building, adjacent to the employeesentrance,distributinganannouncement of a unionmeeting scheduled for the following Sunday. PlantSuperintendent Esslinger and Foreman Ziebell approachedhim. 'Esslinger advised Kinderman that he was not allowedto distribute literature on company property and shouldgo out on the road. Kinderman complied with Esslinger'sinstructions.Kinderman whose work hours at that timewere 8 a.m. to 4:30 p.m., acknowledged that Iae hadpunched the timeclock at approximately 7:25 a.m., priorto engaging in his distribution activity. After Kindermanhad reported to his work station, the same morning,Esslinger approached him and inquired "Don't you thinkyou're getting yourself in a little deep?" Kinderman madeno response. Kinderman acknowledged that Esslinger alsoreminded him of a company rule about punching in andthen leaving the Company premises, and acknowledgedleaving the Company premises after being told to do so byEsslinger."Itappears undisputed that Respondent's employeeshave a morning break period, approximating 10 minutes,which is staggered, and a lunch period which is alsostaggered.However, the afternoon break period, whichcommences at 2:30, for a period of 10 minutes, is takenby all employees at the same time. It appears undisputedthatMarie Beyer, an employee for approximately 13years, presently a tester, is also president of Local 806 andchairman of the organizing committee. Dawn Towns, hasbeen employed for approximately 5 years, is also a testerin the assembly department, and has been chief stewardfor the Union for 5 years. While Beyer asserted that sheand Towns distributed additional copies of the noticedistributed by Kinderman, before work that morning, thedistribution by Beyer and Towns was during the afternoonbreak the same day and was made in the plasticsdepartment, the shipping area, and the subassembly andassembly departments, to employees who were eithersitting;at their work stations or walking around, there isnoevidencethatthisactivitywasobservedbyRespondent's managerial employees."Foreman Ziebell was not called as a witnessWhile Esslinger appearedas a witness he was not questioned about the recitation of Kinderman,relative to these events of November 30However, he acknowledgedobserving distribution on that date.163Beyer related that on December 14, during the 2:30p.m.breakperiod,she,Towns and Myrtle Kauldistributed the lower portion of a union notice of ameeting to be held on Sunday, December 17, and thisdistributionwas likewise made in work areas However,there is no evidence that any managerial employee wasaware of this distribution. It appears undisputed that theupper portion of the same notice was likewise distributed,during the break period of December 20, and related to aspecialmeeting relative to the NLRB election, scheduledfor January 10, 1968. Similarly there is no evidence of anymanagement employee being aware of this distributionBeyer credibly related that a Christmas Scroll, with aChristmas message to all employees and their families,from the officers, stewards and Executive Board of Local806,was distributed near the timeclock, by Beyer andTowns,beforework,onDecember 22, 1967. Theydistributed approximately 100 copies, including a copygiventoPlantSuperintendentEsslingen.Esslingeracknowledged receiving a copy of the Christmasmessagefrom either Beyer or Towns. He did not object to thedistribution of it, explaining, "It was a nice thing. It wasjust before Christmas. It was okay."Beyer related that on Thursday, January 4, 1968,during the 2 30 p.m. break period, she distributed 20 or 25copies of a union notice of a meeting scheduled forSunday, January 7, in the plastics department, shippingarea and subassembly, to employees who were sitting attheir work benches or walking around. While she was soengaged in the subassembly department, Foreman Ziebeliadvised her, "Marie, you are, not allowed to pass outUnion literature in the plant on Danny's [Esslingen]orders." Beyer asserted that she responded, "Well, Dannyknows that we can pass out literature on our own time."Ziebell responded, "Well, Marie, I have to take orders."Beyer responded that she understood and returned to herwork area. As Beyer was placing the balance of theliterature in her possession into a box, she was approachedby Esslinger, who advised her, "Marie, you are not topass out literature in the building." Beyer related that sheresponded, "Well, Danny, you know we can pass them outon our own time." Esslinger shook his head in thenegative. Beyer related that she then asserted, "Well, youcan check with the law that we aren't doing anythingwrong." Esslinger again shook his head in the negative,and advised, "I am making a statement The next timethat anyone is caught passing out literature in the buildingthey will be asked to leave." Beyer asserted that Towns,Florence Jones, and other female employees were presentduring this conversation. Beyer related that the employeeshad been instructed by the union representatives, Kitzingerand Burden, that they were not to distribute literatureduringworktime.Towns, who asserted that she waspresent, during the exchange between Beyer and Esslinger,corroborated the assertions of Beyer, particularly inrelation to his statement that anyonepassing unionliterature in the plant would be asked to leave the plant."Esslinger corroborated the assertion of Beyer, asserting,"I believe this was the date [January 4] that I told Marie[Beyer] and Dawn [Towns] to stop distributing literaturein the plant." Esslinger acknowledged that they compliedwith that request.MyrtleKaul has been employed, in the plasticsdepartment, for approximately 2 years. On January 4,while she was employed in the lead room, and during the2.30break,Kaulpassedout leaflets in' the lead"Florence Jones did not appearas a witness 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment, approximately six in number, to several girlswho were sitting at a table looking at catalogues. It isundisputed that this is a work area. She approachedForeman Ziebell, who was standing at the entrance to hisoffice,and inquired if he wanted a copy. Ziebellresponded, "No, I am sorry, you can't pass those out,Myrtle, on orders of Danny Esslinger." Kaul respondedthat she would take the remaining pamphlets back whereshe got them.' SLucille Schessler has been employed for approximately6 1/2 years in plastics assembly, and is secretary-treasurerof the Union. Schessler credibly related that, on January4,duringthe' 2:30breakperiod,shedistributedapproximately 20 copies of the union pamphlet, in theaisles of the plastics department. At the end of the breakperiod, after she had returned to work, Schessler observedEsslinger talking to her foreman, Crahen. Crahen thenapproached 'Schessler and, according to Schessler, advisedher that Esslinger had advised Crahen that Schessler wasnot supposed to pass out leaflets in the plant, "and thenext time that I did it I would be subject to disciplinaryaction."Crahen then explained that Esslinger had talkedto a lawyer about the matter. Schessler responded, "Well,Marie [Beyer] said that we could pass leaflets out in theplant." Schessler then inquired as to what the lawyer hadsaid and was advised by Crahen that he did not know.Crahen then advised Schessler that she should not getmixed up in this union thing. Schessler then advisedCrahen that if he did not want her to pass out any moreleaflets that she would not do so. Crahen did not appearasawitness and Schessler's recitation,which standsundisputed, is credited.The Events of January9- Suspensionof TownsTowns credibly related that on January 9, during the2:30 break period, she was passing out a Union bulletin,which urged the employees to vote "yes" in the electionscheduled for the following day. Towns was standing in apassageway adjacent to the men's locker room and passedout approximately 10 copies of the leaflet. Esslingerapproached and inquired as to what Towns was doing.Towns responded that she was passing out leaflets andinquired if he wished a copy. Esslinger responded in thenegative and inquired, "What did I say the other day?"When Towns did not respond, Esslinger repeated thequestion, then added, "If anybody was passing leaflets inthe plant I would ask them to leave. I am asking you toleave."Towns inquired,"Am I fired?" Eslingerresponded, "No, I just want you to leave the plant."Towns again asked if she was fired. Esslinger thenresponded,"No, I want you to leave the plant asdisciplinary action. You can come back in the morning."Towns responded, "Okay." Towns proceeded to the girlslocker room, where she found Beyer and Rita Chellowpassing out leaflets.When Towns put her jacket on, Beyerinquired as to where she was going, and Towns explainedto Beyer and the others present that she had been told byEsslmger to leave. Beyer advised Towns that she shouldnot leave because the law said that she could pass outunion literature in a non-working area on her own time.Towns placed her jacket back on the hanger and, whenthe bell rang at 2:40, returned to work. At approximately3.20 p.m. Esslinger came to her work station and advisedTowns that he thought he had asked her to leave. She"Ziebell did not appear as a witness and I credit the undisputedassertions of Kaulacknowledged that he had. He then inquired if she wasnot going to leave. She responded that she did not doanything wrong Esslinger then advised that he was givingher 5 minutes to leave the plant. Towns again inquired ifshewas being fired. Esslinger responded, "No, I amasking you to leave the plant as a disciplinary action "Esslinger then advised her that if she did not leave theplant she would be discharged. Towns complied withEsslinger's request.Esslinger's version of his conversation with Towns, onJanuary 9, is not at substantial variance with therecitationof Towns. Esslinger asserted that he askedTowns if she remembered the statement that he had madeto her a few days before. Esslinger asserted, "I don'trecall the exact wording, but it was fairly accurate in thetestimony this morning [of Towns] that if she did thisagain or if anyone did this again, they would be chargedwithadisciplinaryactionandasked to leave thepremises." Esslinger acknowledged advising Towns that hewas asking her to leave. Esslinger, at variance withTowns, asserted that Towns responded, "You'll have tofireme first." Esslinger asserted that he responded, "No,Iwon't fire you, for a thing such as this, I'm just askingyou, to leave." Esslinger asserted that she raised her voiceand repeated that he would have to fire her first. Esslingerasserted that he again responded in the negative, thatTowns then stated that she had a legal right to do whatshe was doing and he advised her that he was ordering herto leave, and assumed that she was complying. An hourlater,he found her still at her work station and againrequested her to leave. Esslinger asserted that Townsresponded that she did not have to leave. Thereupon,Esslinger advised her that if she did not leave within 5minutes she would be discharged for insubordination.Towns denied having raised her voice on either occasion,and denied that Esslinger raised his voice. Towns alsodenied advising Esslinger that he would have to fire herbefore she would leave the plantOn the basis ofdemeanor and on the basis of the undisputed facts,particularly the fact that Towns did leave the plantwithoutbeingfired,andbyreasonofcertaininconsistencies which I find in the testimony of Esslinger,Icredit Towns where her testimony is at variance withthat of Esslinger. Janice Kallin, an employee in theassembly department, was with Towns throughout theinitial episode with Esslinger and corroborated Towns, inthe latter's assertion that she inquired if she was beingfired, as distinguished from Esslinger's version.The Alleged No-Distribution Rule and ItsEnforcementIhave found,supra,thaton January3,1967,Respondent promulgated and posted a "No SolicitationRule." Esslinger assertedthathe posted the rule at therequest of President Vette. Esslinger described it as alegally approved"No Solicitation Rule" which he hadobtainedfrom a Prentice Hall manual. Esslmger'sasserted reason for posting was that a local attorney waswalking through the employee's entrance and solicitingone of the employees about a parental case, and Esslingerassertedthathe was advised that since the individual wasan attorney,that he should have some legal basis for notallowing his trespass.In addition,Esslinger asserted thatsalespeopleweresolicitingemployeesafteranengagement or wedding announcement,and Esslinger wasadvised that he had to have some basis for barring suchindividuals from the plant.Esslinger asserted that, since SNC MFG. CO., INC.there was a contract with the Union in force, he called theofficersof the Union and explained that this was notintended to hamper their collection of dues. Esslingerasserted that in the past they would on occasion take up acollection for someone who was ill, or by reason of arelative'sdeath, or a marriage, and the rule was notintendedtopreclude this activity,whichwould bepermitted to continue.Esslinger asserted that on an unspecified later date theRespondentchangeditspolicieswithrespecttodistributionofcompanymaterialm the plant toemployees. Esslinger asserted they decided that they wouldno longer write company letters and pass them out amongthe employees because it was disturbing and distractingand interfered with production. Therefore, according toEsslinger, anything too lengthy to be read from a bulletinboard would be mailed to the employees' homes. Esslingeracknowledged that, inferentially inMay 1968, which hedescribed as 2 or 3 weeks prior to his testimony, on May21, the Company did distribute a booklet entitled "It Paysto be Profit-minded in Your Job," a 16-page booklet,approximating 2 by 5 inches in size, distributed withpaychecks sometime during the morning work hours.Esslinger asserted it was distributed "just before lunchperiod, which gave people an opportunity to read it duringlunch or take it home or whatever."Ihave found,supra,Esslinger made no explanation toKinderman, as to the reason why Kinderman could notdistribute union bulletins on Respondent's parking lot.Initially,Esslinger asserted that the distribution, onJanuary 4, was "creating havoc." Asked to explain hismeaning,Esslingerasserted,"Itwas interfering withproduction and it has always been the past practice withour company, whether it be distributing union literature oranything else, if the thing becomes a nuisance, otherpeople are annoyed by it, or it becomes an annoyance tothe production of the product we are trying to make, weput a stop to it." Esslinger then asserted that theemployees would discuss the pamphlets and read it attheir 'work place after the bell had sounded for resumptionof work. Asked to specify the nature of the disturbance,Esslinger asserted that three individuals, including twoforemen, had complained to him, and that the foremenhad specifically named employees who had come to themreporting an annoyance by reason of the distribution.Esslinger attributed this report of annoyance by certainemployees as one reason for halting distribution. Esslingerthus vacillated between the "annoyance," expressed byemployees,and loss of production as the reasonunderlying his announcement of a no-distribution rule.Neither assertion is supportable upon close scrutiny of theevidence.Esslinger denied any knowledge of union distribution intheplant,prior to January 4, except the Christmasdistribution towhich he did not object. The asserted"annoyance" was not corroborated by anyone. I havefound that Foremen Ziebell and Crahen within the span ofthe break period, 2:30 to 2:40 p.m., advised employees,that, on orders from Esslinger, they could not make anydistributionintheplantwithoutbeingsubjecttodisciplinary action.Obviously, no impact on productioncouldhavebeendetermined,asresultingfrom thedistribution,prior to the resumption of production.Esslinger was an outstanding proponent of conduct foundby the Board, in the prior case, to have demonstratedantiunion animus by Respondent. Esslinger was unable toidentify anyone who reported being "annoyed" by thedistribution,and admitted there had been no such165complaint prior to January 4. Even if he had, it is aninsufficient reason for a total bar on distribution. I find nocredible evidence of "annoyance" being expressed byanyone, except Esslingen.After asserting that production did show a measurableloss as a result of the distribution of literature, Esslingerthen asserted that he could not pinpoint a specific daywhen production was bad, but that it applied to part ofDecemberandallofJanuary.Yet,Esslingeracknowledged he knew of no distribution in the plant inDecember, except the Christmas letter to which he did notobject.Esslinger then acknowledged that a lack of ordersfrom the Allan Bradley Company resulted in a reductionin force of some 60 to 65 employees, inferentially, in lateDecember, and this was the reason for a substantial lossof production.When Esslinger's attention was called to a letterdistributedtotheemployees,byRespondent,overEsslinger's signature, onMarch 4, 1968, in which heattributed the reason for Respondent's restriction ondistributionof literature as being due to an "untidycondition"which created extra work for the janitorialpersonnel, Esslinger asserted that this was an additionalreason for the restriction on distribution. I find significantRespondent's failure to assert either "annoyance" or lossof production as the underlying reason for the rule, in thisletter.Both appear to be afterthoughts, to justify unlawfulconduct.In the light of Esslinger's acknowledgement that he hadinstructed employees that there was to be no distributionof literature in the plant, I find of no consequenceEsslinger's assertion that he did not admonish, reprimand,or discipline any employee with respect to distribution ofliterature in lunch rooms or lockerrooms. I similarly findof no consequence Respondent's effort to establish thatthe aisleway, where Towns was distributing literature,during the break period on January 9, was a storage areafor parts kept in bins and moved to assembly areas, asneeded, during worktime, and therefore a work area.Esslinger's attention was called to the fact that in thesame letter Respondent asserted the reason for the layoffofTowns was "forinsolence"(emphasis in letter).Esslingerasserted the insolence resulted from Townshaving raised her voice to him. Asked if he had notalready, at that time, indicated to Towns that she wasbeing laid off, Esslinger responded "Yes, but she wantedto be fired " Respondent's effort to establish a' "Unionplot" to create an incident by getting Towns fired wasstillborn.CONCLUDING FINDINGSC.Wage IncreasesIhave found,supra,that by reason of Respondent'schallenge relative to the continued existence of theUnion's majority representation, the Union, on December4, 1967, filed a Petition for Election, Case 30-RC-771.Daseke,Respondent's executive vice president, relatedthat he attended a meeting at the Regional Board OfficeonWednesday, December 13, at which Kitsinger andBurden, InternationalRepresentativesof the Union,Beyer, Local president, Glaeser, an employee, and GeorgeStrick,aBoard employee, as wel'. as Respondent'sattorney were present. In the words of Daseke, near theend of the meeting Daseke announced that a substantialnumber of wage increases were being placed in effect, forthe pay period of November 26 to December 9, payable 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDon December 15, "to meet the new minimum standardwages, and second, to remain in a competitive labormarket." In answer to an inquiry, Daseke acknowledgedthat the raise had not been announced and the first noticethe people would have of it would be when they receivedtheir paychecks. Daseke then explained that these weregeneral increases and not merit increases.Ihave found,supra,that in the preceding payrollperiodsofOctober 1-14,October15-28,October29-November 11, and November 12-25, a total of 157employees are listed as being employed, in the unit, duringat least a portion of the period described, and 146 of thesereceived at least one pay raise, while some received twopay raises. I have also found that the amounts of the payraise,without considering multiples, were from 5 cents to12centsperhour.Itappearsundisputed that 47employeeswere given a raise in November 26 toDecember 9 pay period. Thirty-seven of these had receivedone or more pay raises of 5 cents per hour, or more, inthe previous pay periods described, five having receivedtwo previous pay raises of 5 cents or more and alsoreceived a third pay raise in the period complained of. Ihave also found that only 7 of the 47 granted raises, werebelow the $1.60 minimum rates at the time of this last payincreaseOnly 10 of the 47 receiving a pay increase in thelast pay period had not received a pay increase in theprevious pay periods.Respondent's effort, in its brief, to describe theincreases complained of as across-the-board is patentlyerroneous.While some employees were raised, in steps,from $1.40 or $1.47 to $1.65, per hour, and othersreceived a single or multiple increase which totalled 12cents per hour, it is interesting to note that those whoappeared herein as witnesses for the General Counsel werenot among the more fortunate: Beyer, Kaul, Kallin,Kinderman, Schessler, and Towns, each received a single5-or 6-cent raise in the entire period.16 The alleged"maintenance of the wage differentials within the plant,"asserted by Esslinger as the basis for the. last increases isthus patently false. The assertion of Respondent, in itsbrief, that the wage increase was determined prior to theUnion organizing campaign, since "three months passedbetween the decision on the questioned increase" mustsimilarlybe rejected. There is no evidence of uniformincreases, in fact the contrary is true. The record containsno explanation of the disparity in the amount of theincreasesRespondent urges that the Union representatives wheninformed, on December 13, of the pending increasesapproved them. Respondent asserts that Beyer "seemeddelighted."Respondent urges that the Union could havepostponed the election "if it thought it's cause might beprejudiced by the increases." The short answer is that it isforGeneral Counsel and the Board to determine if the"laboratory conditions"which the Board attempts toobtain in every election were interfered with.In theExchange Partscase" the Supreme Court held.The broad purpose of Section 8(a)(1) is to establish"the right of employees to organize for mutual aidwithout employer interference."We have no doubt thatitprohibits not only intrusive threats and promises butalso conduct immediately favorable to employees whichisundertaken with the express purpose of impinging"The resultant rates, of Kaul at $1.65 Schessler at $1.70 and Kallm at$176 do not substantiate the assertion of Esslmger that it was theemployees"in the higher grades" who only received one increase"N.L R B v Exchange Parts Co.,375 U S 405, 409upon their freedom of choice for or against unionizationand is reasonably calculated to have that effect. - Thedanger inherent in well-timed increases in benefits is thesuggestion of a fist inside the velvet glove. Employeesare not likely to miss the inference that the source ofbenefits now conferred is also the source from whichfuture benefits must flow and which may dry up if it isnot obliged. (Citations omitted.)This Respondent in the prior case" a was found to haveengaged in a wide variety of violations of Section 8(a)(1),including, specifically, the granting of wage adjustments of5 to 15 cents per hour, to affect the outcome of the earlierelection.Numerous Board and Court decisions have held that amere promise of benefits, during the pendency of anelection is violative of Section 8(a)(1) of the Act." Afortiori,granting benefits during such a period, withoutadequate justification or explanation,must fall in thesame category.The wage increases complained of, admittedly withoutprior announcement, were granted after the filing of thePetition for Election. Other misconduct by Respondent,during the period of the pendency of the election is setforthinfra.Accordingly, on the evidence in the record asa whole, for the reasons stated,supra,I find the grantingof the wage increases constituted interference, restraint,and coercion and was violative of the provisions ofSection 8(a)(1) of the Act.D. The No-Distribution Rule - Eventsof November30 and January 4The complaint alleges that Esslinger, on November 30,1967, and January 4 and 9, 1968, ordered employees notto distribute union literature anywhere in the plant or onCompany property, and, on the first two dates threatenedemployees with disciplinary action for engaging in thedistribution of literature anywhere in the plant duringnon-worktime. It is also alleged that Crahen and Ziebell,on January 4, ordered employees not to distribute unionliterature anywhere in the plant, and that Crahen, on thesame date threatened employees with disciplinary actionfor engaging in such conduct during non-worktime. It isalso alleged that Respondent, since November 30, 1967,discriminatorily applied the existing no-solicitation rule.It appears undisputed, and I have found,supra,that onNovember 30 Esslinger advised Kinderman to leave theCompany parking lot and go out to the road as he wasnot allowed to distribute literature on Company property.Thereafter, afterKinderman had reported to his workstation,Esslinger inquired, "Don't you think you aregettingyourself ina littledeep?",and remindedKinderman of a Company rule about punching in andthen leaving the Company premises Esslinger, who laterrelied on the "annoyance" caused to other employees byreason of distribution of literature, acknowledged, that the"annoyance" was not reported to him prior to January 4.Esslinger's conduct on November 30 stands unexplained.It appears undisputed, and I have found,supra,that onJanuary 4 Esslinger advised Beyer, in the presence ofTowns and Jones, either during or immediately followinga break period, that anyone passing out union literature inthe plant would be asked to leave the plant, with nodifferentiationmade between work areas and nonwork"147 NLRB 809"See, e g ,Ralph Printing & LithographingCo.,158NLRB 1353, andfn. 3, enfd in pertinentpart 379 F.2d 687 (C.A 8) SNC MFG. CO., INC.areas. This conversation followed the advice of ForemanZiebelll,which immediately preceded it, that Beyer wasnotallowed to pass out literature in the plant onEsslinger's orders.Esslinger acknowledged advising theemployees "to stop distributing literature in the plant." Ihave also found that Kaul was similarly advised, on thesame date, during the break period, by Ziebell. I have alsofound that on the same date, during the break period,Schessler was advised by Foreman Crahen that she wasnot to pass out leaflets in the plant and that the next timeshe did it she would be subject to disciplinary action, andthis was pursuant to instructions from Esslinger.Itispatent that the no-solicitation rule, posted byRespondent on January 3, 1967, is unrelated, by its terms,to the subject of no distribution. The no-distribution rulewas first announced by Esslinger on January 4, 1968, andwas, as stated, a restriction against any distribution in theplant, at any time. It thus encompassed both work areasand nonwork areas, worktime and free time. Accordingly,itwas inherently violative of the rights accordedemployees by Section 7 of the Act.In theLe Tourneaucase '20 the Board held that ano-distributionruleprecludingdistributionofunionliterature,by employees, on the parking lot placed anunreasonableimpedimentonthe-freedomofcommunication essential to the exercise of employees rightto self-organization, and that the suspension of employeesfor engaging in such activity constituted discrimination.The Board has held in numerous cases, with courtapproval, that an employer may make and enforce a ruleforbidding his employees to engage in union solicitationduring worktime. However, a broad no-solicitation rule, inthe absence of special circumstances making such a rulenecessary in order to maintain production or discipline, ispresumptivelyanunreasonableimpedimenttoself-organization and is therefore presumptively invalid.'The Board, in theMinneapolis-Honeywellcase,22 foundthepresumption of invalidity unrebuttedThe Boarddistinguished between a rule that had application limitedto areas where the employees have their work stations anda broader proscription of distribution of union literature,absenta showing of special circumstances involvingmaintenance of production or discipline. The Boardasserted] that it unanimously adheres to theWaltonview23that a ban on distribution of literature was presumptivelyinvalid, in normal circumstances, if and insofar as itprecludes employees from distributing union literaturewhen they are on nonworking time and also innonworking areas of the employer's establishment. Herein,no special circumstances are asserted or established.Respondent, in its brief, incorrectly asserts the questionto be whether an employer can prevent distribution inwork areas during non-worktime, without violating theAct.The rule enunciated by Esslinger prohibiteddistribution in the plant. This necessarily encompassedboth work and non-work areas, worktime and free time.Being all encompassing it was violative of the Act.NorthAmerican Aviation Inc.,163 NLRB 863, enfd 389 F.2d"Le Teurneau Company of Georgia,54 NLRB 1253, affd. 324 U.S793.-"SeePeyton Packing Co.,49NLRB 828, cited with approval inRepublic AviationCorp. v. N.L R B.,324 U.S. 793; 28th Annual Reportof the National Labor Relations Board, p.66, IdahoPotatoProcessorsInc.,137 NLRB 910, enfd 322 F.2d 573 (C.A. 9)."Minneapolis-HoneywellRegulatorCompany,139 NLRB 849, 851"Walton Manufacturing Company,126 NLRB 697, enfd. 289 F 2d 177(C A 5). See also,Southwire Company,145 NLRB 1329.167866 (C. A. 10).Respondent's assertion that the rule was adopted morethan 6 months prior to the filing of the charge herein iswithout merit. The no-solicitation rule of Respondent hasno application to the matter of distribution.Accordingly, I find the enunciation of the Rule, byEsslinger, on January 4, 1968, the restriction placed onthe activity of Kinderman by Esslinger, on November 30,1967, the orders issued by Crahen and Ziebell, on January4,1968,and the threats of disciplinary action, ifemployees distributed literature in the plant, made byEsslinger and Crahen, on January 4, 1968, were, in eachinstance, conduct constituting interference, restraint andcoercion, and were thus violative of Section 8(a)(1) of theAct.E. The Suspensionof TownsItappears undisputed that Towns was suspended onJanuary 9, the day before the election, because she wasdistributing aUnion bulletin, in the plant, during theafternoon break period, contrary to the instructions ofEsslinger, issued on January 4. It is undisputed thatEsslinger advised Towns that he was asking her to leavethe plant "as a disciplinary action." Later, when Esslingerbecame aware of the fact that Towns had not compliedwith his request to leave, he advised her that if she did notleavewithin 5minutes she would be discharged forinsubordination.Esslinger acknowledged that he had had no disciplinaryproblemswithTowns prior to January 9. Esslingeracknolwedged that disciplinary layoffs were, in his words,"very extraordinary," being confined to approximatelyone each year during the past 2 or 3 years.24 Esslingeracknowledged that the matter of Towns' layoff had beennoted in her personnel folder.Itappears undisputed that the fact of Esslinger'ssummary action against Towns became a matter ofcommon knowledge to other employees in the unit, asrelated in detail by Schessler, Kaul, Beyer and Towns.General Counsel correctly urges that the motivation forthe suspension of Towns resulted solely from her exerciseof her Section 7 rights and in order to dissuade othersfrom asserting such rights. I concur.Esslinger,without corroboration, sought to establishthat the distribution of literature caused "havoc" andinterferedwith production "to some extent" becauseemployees continued to talk about the literature after thebreak period on January 4 and 9. These assertionsconstitute littlemore than self-serving afterthoughts. Inevaluating them it is necessary to begin with Esslinger'sconduct on November 30, outside the plant, beforeworktime, for which Esslinger did not even attempt anyjustification of the restrictions he placed on Kinderman. Itappears without question that Esslinger's announcement ofthe rule on January 4 occurred during the break period,thus, he did not have an opportunity to evaluate the aftereffects,during the subsequent production period whichhad not commenced at the time he promulgated the Rule.His assertion of "complaints" from other employees andforemen must be rejected out of hand as an insufficientbasis, even if true, for the enforcement of the Rule which"Esslmger detailed the reasons for the prior disciplinary actions asresulting from an employee leaving before the end of the shift withoutpermission, and having an unsatisfactory record, described by Esslinger as"You could name it, she's done it " The second individual was describedby Esslinger as having excessive unexcused absences. 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas enunciated. Section 7 rights are not subject topopularity contests.Respondent's reliance on the fact that the distributionby Towns, on January 9, was in a work area is misplaced.Respondent concedes that perhaps neither Towns norKallin were aware of the fact that it was a work areasince neither could see the passageway from their workstation.We are treating here with the application of aninvalid rule.In theBurnup and Simscase's the Supreme Courtstated:We find it unnecessary to reach the questions raisedunder Section 8(a)(3) for we are of the view that in thecontext of this record Section 8(a)(1) was plainlyviolated, whatever the Employer's motiveIn sum, Section 8(a)(1) is violated if it is shown thatthe discharged employee was at the time in a protectedactivity, that the Employer knew it was such, that thebasis of the discharge was an alleged act of misconductin the course of that activity, and that the employeewas not, in fact, guilty of that misconduct.The timing of the suspension by Esslinger, the daypreceding the election; the announcement and enforcementofaninvalidno-distributionrulebyEsslinger,commencing January 4, 1968; Esslinger's conduct found tobe violative of the Act and to demonstrate his antiunionanimus in the earlier SNC case, which included theannouncement of wage increases and other benefits, todiscourage adherence to the Union, and an effort toestablish a shop committee in lieu of the Union; the totalabsence of any justifiable reason for the suspension ofTowns, other than her engagement in protected activities;inmy view are sufficient to establish the pretextuousnature of Respondent's action and require a finding thatthesuspensionwas discriminatorilymotivatedandviolative of the provisions of Section 8(a)(3) and (I) of theAct. 26D. Objections to the ElectionThe objections to the election, timely filed by theUnion, are premised upon: (1) the effect of the wageincreases of December 15, 1967, upon employee votes; (2)Respondent's discouragement of Union activity by threatsof discharge or disciplinary action if employees distributedunion literature on Company premises, as announced onJanuary 4, 1968; and (3) the unlawful disciplinary layoffofTowns on January 9, 1968, for distributing unionliteratureonCompany property. Thus the objectionsencompass the acts and conduct complained of, as unfairlabor practices, in the complaint.The Board has held inDal-Tex Optical Co. Inc.,137NLRB 1782, 1786, that: Conduct violative of Section8(a)(1) is,a fortiori,conduct which interferes with theexercise of a free and untrammelled choice in an election.The Board stated that this is so because the test ofconductwhichmay interferewiththe"laboratoryconditions" for an election is considerably more restrictivethan the test of conduct which amounts to interference,restraint, or coercion, which violates Section 8(a)(1).Accordingly, having found that the conduct complainedof in the objections, was violative of Section 8(a)(1), I willrecommend that the Union's objections be sustained, andthat the 1968 election be set aside.6IN.L R Bv.Burnupand Sims,Inc ,379 U.S. 21, 22-23"Le Tourneauof Georgia,supra.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall Recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Respondent having discriminatorily suspended DawnTowns on January 9, 1968, because of her protectedactivities, I recommend that Respondent make her wholefor any loss of pay she may have suffered by reason of thesuspension of that date. Interest on backpay shall becomputed in the manner set forth inIsisPlumbing &Heating Co.,138NLRB 716. I further recommend thatRespondent be ordered to strike any reference to suchalleged disciplinary action from its records.It is also recommended that Respondent be ordered tomake available to the Board, upon request, payroll andother records to facilitate the checking of the amount ofearnings due.In view of the nature of the unfair labor practicescommitted the commission of similar and other unfairlabor practices reasonablymay be anticipated. I shalltherefore recommend that Respondent be ordered to ceaseand desist from any manner infringing upon rightsguaranteed its employees by Section 7 of the Act.Ialso recommend that the election, held on January 10,1968, in Case 30-RC-771, be set aside and that said casebe severed and remanded to the Regional Director forRegion 30, with instructions to conduct a new election atsuch time as he deems circumstances permit free choice ofa bargaining representative.Upon the foregoing findings of fact and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. International Union of Electrical Radio & MachineWorkers,Local806(IUE-AFL-CIO), is a labororganization within the meaning of Section 2(5) of theAct.3.By engaging in the conduct set forth in the sectionentitled"Interference,Restraint, and Coercion," to theextent therein found, the Respondent has engaged in, andis engaging in, unfair labor practices within the meaningof Section 8(a)(1) of the Act.4.By discriminating with respect to the hire and tenureof employment, and terms and conditions of employment,of Dawn Towns, on January 9, 1968, thereby discouragingthe free exercise of rights guaranteed by Section 7 of theAct, and discouraging membership in or activities for theabove-named labor organization, Respondent has engagedin,and is engaging in, unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act. SNC MFG. CO., INC.1695.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusionsof law, and upon the entire record in the case,IRecommend that Respondent, SNC Manufacturing Co.,Inc., its officers, Agents, successors,and assigns,shall:1.Crease and desist from:(a) Discouraging membership in International Union ofElectrical,Radio& MachineWorkers,Local806(IUE-AFL-CIO), or any other labor organization of itsemployees, by suspending or otherwise discriminatingagainst employees in regard to their hire or tenure ofemployment, or any term or condition of employment.(b)Granting wage increases to discourage employeesfrom becoming members of, giving assistance to, or votingfor the Union.(c)Promulgating, publishing, or enforcing any ruleproscribingorprohibiting the distribution ofUnionliterature in the plantor onCompany property, to theextent such rule is applied to the non-worktime of theemployees, or nonwork areas of the plant.(d) Threatening employees with disciplinary action forengaging in the distribution of Union literature during thenon-worktime of employees, or in nonwork areas of theplant.(e) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the right toself-organization, to form labor organizations, to join orassisttheabove-namedUnion, or any other labororganization,tobargaincollectivelythroughrepresentatives of their own choosing, and to engage inany other concerted activity for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act,asmodified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Make whole Dawn Towns for any loss of pay shemayhavesufferedbyreasonofRespondent'sdiscriminationagainsther,on January 9, 1968, inaccordance with the recommendations set forth in "TheRemedy," including the excision from its records providedfor.(b) Preserve and make available to the Board, or itsagents, upon request, for inspection and reporduction, allpayrollrecords,socialsecurityreports,timecards,personnel files, and all other records necessary to analyze,compute and determine the amount of backpay to whichDawn Towns may be entitled under the terms of this TrialExaminer's Decision.(c)Post at its plant in Oshkosh, Wisconsin, copies ofthe attached notice marked "Appendix." 27 Copies of saidnotice to be furnished by the Regional Director forRegion 30, shall, after being signed by Respondent'srepresentative,bepostedby the Respondent andmaintained by it for 60 consecutive days thereafter inconspicuousplaces,includingeachofRespondent'sbulletin boards. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of the receipt of thisTrial Examiner's Decision, what steps the Respondent hastaken to comply for the foregoing Recommended Order.IT IS FURTHER RECOMMENDED that unless within 20days from the date of the receipt of this Trial Examiner'sDecision theRespondent shall notify saidRegionalDirector in writing, it will comply with the foregoingRecommended Order,28 the National Labor RelationsBoard issue an Order requiring Respondent to take theaforesaidaction."In the event that this Recommended Order be adopted by the Board,thewords"aDecision and Order" shall be substituted for the words"Recommendations of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder be enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order be adopted by the Boardthis provision shall be modified to read"Notify said Regional Director inwriting,within 10 days from the date of this Order,what steps theRespondent has taken to comply therewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order 6 a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees thatWEWILLNOTdiscouragemembershipinInternationalUnion of Electrical, Radio & MachineWorkers Local 806 (IUE-AFL-CIO), or any otherlabor organization of our employees, by suspending orotherwise discriminating against employees in regard totheir hire or tenure of employment, or any term orcondition of employment.WE WILL NOT grant wage increases to discourageemployeesfrombecomingmembersof,givingassistance to, or voting for the Union.WE WILL NOT promulgate, publish, or enforce anyRule proscribing or prohibiting distribution of Unionliterature in the plant or on Company property, duringthe non-worktime of the employees, or in nonworkareas of the plant.WE WILL NOT threaten employees with disciplinaryaction for engaging in the distribution of Unionliteratureduring non-worktime of the employees, innonwork areas of the plantWE WILL NOT in any other manner interfere with,restrain, or coerce, our employees in the exercise of theright to self-organization, to form labor organizations,to join or assist the above-named Union, or any otherlabororganization, to bargain collectively throughrepresentatives of their own choosing and to engage inanyotherconcertedactivityforthepurposeofcollective bargaining or other mutual aid or protection,or to refrain from any and all such activities, except tothe extent that such right may be affected by anagreementrequiringmembershipinalabororganizationasaconditionofemployment,asauthorized in Section 8(a)(3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Actof 1959.WE WILL make whole Dawn Towns for any loss of,pay she may have suffered by reason of ourdiscrimination against her on January 9, 1968. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDmAll our employees are free to become, to remain, or torefrain from becoming or remaining, members of a labororganization of their own choosing.DatedSNC MANUFACTURINGCO., INC.(Employer)By(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 2nd FloorCommerce Building, 744 North 4th Street, Milwaukee,Wisconsin 53203, Telephone 272-3861.